t c no united_states tax_court frontier chevrolet co petitioner v commissioner of internal revenue respondent docket no filed date p entered into a stock sale agreement in which p redeemed percent of its outstanding_stock from c in exchange for monetary consideration p also entered into a noncompetition agreement in which p agreed to make monthly payments to c and s for a period of years so long as c and s agreed not to compete with p p argues that it is permitted to amortize the noncompetition agreement payments over months the life of the agreement held sec_197 i r c requires that a covenant_not_to_compete entered into in connection with a direct or indirect acquisition of an interest in a trade_or_business be amortized over years the noncompetition agreement was entered into in connection with p’s redemption of its stock which was an acquisition of an interest in a trade_or_business p must amortize the noncompetition agreement payments over years -- - peter t stanley for petitioner james r robb and virginia l hamilton for respondent opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes as follows year amount dollar_figure big_number after concessions ’ the issue for decision is whether petitioner must amortize noncompetition agreement payments over years pursuant to sec_197 background the parties submitted this case fully stipulated the stipulation of facts stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioner is a corporation that had its principal_place_of_business in billings montana at the time it filed its petition ‘the parties filed a stipulation of settled issues in which they resolved all the issues raised in the notice_of_deficiency the remaining issue related to sec_197 was raised by petitioner in its amended petition 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner is engaged in the trade_or_business of selling and servicing new and used vehicles roundtree automotive group inc roundtree is a corporation engaged in the trade_or_business of purchasing and operating automobile dealerships and providing consulting services to these dealerships frank stinson mr stinson was involved in the operations of roundtree during the years through roundtree originally purchased all the stock of petitioner in august of consistent with mr stinson’s and roundtree’s policy of management petitioner filled the position of executive manager of its dealership with one of mr stinson’s long-term employees dennis menholt mr menholt as part of his employment by petitioner mr menholt was allowed to purchase from through percent of the stock of petitioner in mr menholt was the general manager of petitioner’s automobile dealership located in billings montana and mr stinson was the president of roundtree mr stinson participated in the management of petitioner’s business particularly in advertising and sales training roundtree received monthly payments of dollar_figure for management services it performed for ‘petitioner was formerly known as frontier chevrolet company references to petitioner include events which occurred when it was known as frontier chevrolet company roundtree was formerly known as fs enterprises inc references to roundtree include events which occurred when it was known as fs enterprises inc - - petitioner prior to date roundtree owned percent of the stock in petitioner and mr menholt owned the remaining percent petitioner entered into a stock sale agreement with roundtree effective date petitioner redeemed all its stock owned by roundtree for dollar_figure million the funds to redeem the stock were borrowed from general motors acceptance corporation gmac with liens placed on all tangible assets of petitioner after the stock sale agreement mr menholt was the sole remaining shareholder of petitioner petitioner also entered into a non-competition agreement noncompetition agreement with mr stinson and roundtree effective date the noncompetition agreement stated to induce petitioner to enter into and consummate the stock sale agreement and to protect the value of the shares of stock being purchased roundtree and mr stinson covenant to the extent provided in sec_1 hereof that roundtree and mr stinson shall not compete with petitioner’s automobile dealership stock of which was sold to petitioner pursuant to the stock sale agreement sec_1 entitled covenant_not_to_compete provided that roundtree and mr stinson would not compete with petitioner in the car dealership business within yellowstone county for a period of years the agreement stated that the competition restrictions against mr stinson and roundtree are reasonable and necessary to protect the business and interest which petitioner under the stock sale agreement is acquiring pursuant - - to the stock sale agreement as consideration for the obligations of roundtree and mr stinson petitioner agreed to pay roundtree and mr stinson dollar_figure per month for months the consideration under the noncompetition agreement was in addition to the consideration petitioner paid to redeem its stock in the event petitioner defaulted on the noncompetition agreement payments the entire amount of the remaining payments would immediately become due and collectible and the covenant_not_to_compete would terminate days after such default if roundtree and mr stinson breached their obligations under the agreement petitioner was entitled to one-half of the net profits for years of any business conducted which breached the covenant_not_to_compete due to the gmac loan petitioner was leveraged with large interest_expenses in the summer of petitioner was below the minimum working_capital requirements of its franchisor and had to obtain a special waiver of working_capital requirements in order to continue holding its franchise there was no known alternative to the noncompetition agreement with roundtree and mr stinson in order to protect petitioner from their competition in the billings market without the agreement it would have been difficult for petitioner to raise capital or to pay its loan from gmac -- - on its federal_income_tax returns for the years through petitioner amortized the noncompetition agreement payments over years in petitioner filed a claim_for_refund for the taxable years and on the basis that the noncompetition agreement payments should be amortized over months the life of the agreement in its amended petition petitioner claims that it is entitled to a deduction for the years and for the same reasons set forth in its claim_for_refund discussion the issue for decision is whether petitioner must amortize noncompetition agreement payments to roundtree and mr stinson over years pursuant to sec_197 sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible the deduction is determined by amortizing the adjusted_basis of the intangible ratably over a 15-year period beginning with the month in which such intangible was acquired see sec_197 an amortizable sec_197 intangible is any sec_197 intangible acgquired by a taxpayer after date and held in connection with the conduct see omnibus_budget_reconciliation_act_of_1993 publaw_103_ sec g 107_stat_540 for effective date see also 110_tc_62 ndollar_figure affd without published opinion 194_f3d_1324 11th cir - of a trade_or_business sec_197 a covenant_not_to_compete entered into in connection with a direct or indirect acquisition of an interest in a trade_or_business is a sec_197 intangible see sec_197 e ’ petitioner argues that it did not acquire any interest ina trade_or_business therefore the covenant_not_to_compete is not a sec_197 intangible and petitioner is permitted to amortize the payments over months the life of the covenant this is the first instance in which we have the opportunity to consider the statutory requirements of sec_197 as they relate to a ‘under prior_law amounts paid for a covenant_not_to_compete were amortizable over the life of the covenant see 507_us_546 84_tc_21 sec_197 provides that except as provided in subsection a no depreciation or amortization deduction shall be allowable with respect to any amortizable sec_197 intangible ’ sec_197 provides in pertinent part sec_197 sec_197 intangible ---for purposes of this section--- in general --except as otherwise provided in this section the term sec_197 intangible means-- be any covenant_not_to_compete or other arrangement to the extent such arrangement has substantially the same effect as a covenant_not_to_compete entered into in connection with an acquisition directly or indirectly of an interest in a trade_or_business or substantial portion thereof covenant_not_to_compete petitioner entered into a stock sale agreement with roundtree under the terms of that agreement petitioner redeemed percent of its stock from roundtree for dollar_figure million petitioner also entered into a noncompetition agreement with roundtree and mr stinson a purpose of the noncompetition agreement was to induce petitioner to enter into and consummate the stock sale agreement and to protect the value of the shares of stock being purchased roundtree and mr stinson covenant to the extent provided in sec_1 hereof that roundtree and mr stinson shall not compete with petitioner’s automobile dealership stock of which was sold to petitioner pursuant to the stock sale agreement the noncompetition agreement prohibited roundtree and mr stinson from competing with petitioner in the car dealership business within yellowstone county for a period of years the facts establish and petitioner does not dispute that the noncompetition agreement was entered into in connection with the stock sale agreement petitioner argues that it did not acquire an interest ina trade_or_business pursuant to the stock transaction because both before and after the transaction petitioner was engaged in exactly the same trade_or_business and it acquired no other new assets respondent argues that petitioner’s redemption of its stock was an acquisition of an interest in a trade_or_business within the meaning of sec_197 --- - normally we look to the plain language of a statute to interpret its meaning see 447_us_102 115_tc_423 when a statute is clear on its face we require uneguivocal evidence of legislative purpose before interpreting the statute to override the plain meaning of the words used therein see 89_tc_1216 83_tc_742 the legislative_history of sec_197 contains no evidence that congress intended a purchase of stock to be excluded from the meaning of the term acquisition simply because the purchase occurred in the form of a redemption the term acquisition is defined as the gaining of possession or control_over something and something acquired black’s law dictionary 7th ed the term redemption is defined as the act or an instance of reclaiming or regaining possession by paying a specific price id pincite redemption in the context of securities is defined as the reacquisition of a security by the issuer id in the instant ssee 14_tc_1382 n affd 187_f2d_557 3d cir for a detailed discussion of the origin and meaning of the term redemption we note that under sec_317 relating to corporate_distributions and adjustments stock is treated as redeemed by a continued -- - case petitioner entered into a stock sale agreement in which it redeemed percent of its outstanding_stock from roundtree as a result of the stock sale agreement petitioner regained possession and control_over its stock on the basis of the plain meaning of the statute we conclude that the redemption was an acquisition within the meaning of sec_197 because petitioner received percent of its stock as a result of the transaction with roundtree ’ in order for sec_197 to apply petitioner must have directly or indirectly acquired an interest in a trade_or_business the relevant legislative_history of sec_197 provides continued corporation if it acquires its stock from a shareholder in exchange for property see also 69_tc_1049 redemption under sec_317 is defined as a corporation’s acquisition of its stock from a shareholder in exchange for property although not applicable to the instant case because the noncompetition agreement was entered into before its effective date sec_1_197-2 income_tax regs supports respondent’s argument that the term acquisition includes a redemption of stock sec_1_197-2 income_tax regs provides in pertinent part sec_197 intangibles include any covenant_not_to_compete or agreement having substantially the same effect entered into in connection with the direct or indirect acquisition of an interest in a trade_or_business or a substantial portion thereof for purposes of this paragraph b an acquisition may be made in the form of an asset acquisition a stock acquisition or redemption and the acquisition or redemption of a partnership_interest the term sec_197 intangible also includes any covenant_not_to_compete or other arrangement to the extent that the arrangement has substantially the same effect as a covenant_not_to_compete entered into in connection with the direct or indirect acquisition of an interest in a trade_or_business or a substantial portion thereof for this purpose an interest ina trade_or_business includes not only the assets of a trade_or_business but also stock in a corporation that is engaged in a trade_or_business or an interest ina partnership that is engaged in a trade_or_business h rept pincite 1993_3_cb_167 emphasis added see also h conf rept pincite 1993_3_cb_393 using language nearly identical to that used in the house report the legislative_history explains that an acquisition of stock that is not treated as an asset acquisition is treated as an indirect acquisition of a trade_or_business id pincite c b pincite thus the legislative_history indicates that an interest in a trade_or_business includes not only the direct_acquisition of the assets of the trade_or_business but also the acquisition of stock in a corporation that is engaged in a trade_or_business the noncompetition agreement provides that the covenant_not_to_compete was reasonable and necessary to protect the business and interest which petitioner under the stock sale agreement is acquiring pursuant to the stock sale agreement petitioner acquired percent of its stock when it entered into the stock sale agreement with roundtree petitioner is a corporation engaged in the trade_or_business of selling and servicing new and used vehicles thus when petitioner executed the stock sale agreement it indirectly acquired an interest in the form of stock in a corporation engaged in a trade_or_business petitioner agrees that sec_197 might apply if it had acquired a new trade_or_business but it contends that the statute does not apply in the instant case because petitioner continued the operation of its own existing business neither the statute nor the legislative_history contains any indication that an interest in a new trade_or_business must be acquired in order for sec_197 to apply accordingly we find that petitioner acquired an interest in a trade_or_business within the meaning of sec_197 when it redeemed its stock from roundtree finally petitioner appears to argue that even if there was an acquisition of an interest in a trade_or_business it was by a shareholder and not petitioner both the stock sale agreement and the noncompetition agreement identify petitioner roundtree and mr stinson as the parties involved in the agreements under the terms of the stock sale agreement roundtree agreed to transfer the stock directly to petitioner not to any shareholders of petitioner in its brief petitioner states that the noncompetition agreement was not entered into by any shareholders of petitioner accordingly petitioner’s argument lacks merit we find that the noncompetition agreement was entered into in connection with an acquisition of an interest in a trade_or_business therefore we hold that petitioner must amortize the noncompetition agreement payments to roundtree and mr stinson over years pursuant to sec_197 decision will be entered under rule
